ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                         )
                                                     )
City Group Co. KSC f/k/a The Transport & Warehousing )       ASBCA No. 59871
                                                     )
Under Contract No. W912Dl-05-D-0009                  )

APPEARANCES FOR THE APPELLANT:                               Richard W. Arnholt, Esq.
                                                             Bryan R. King, Esq.
                                                              Bass Berry & Sims PLC
                                                              Washington, ·De

APPEARANCES FOR THE GOVERNMENT:                              Raymond M. Saunders, Esq.
                                                              Army Chief Trial Attorney
                                                             CPT Matthew A. Freeman, JA
                                                              Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 8 November 2016



                                               OWEN C. WILSON
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59871, Appeal of City Group Co. KSC
f/k/a The Transport & Warehousing, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals